DETAILED ACTION
This communication is a first office action on the merits. Claims 1-13, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 12 April 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the second to last paragraph of claim 2, it is unclear how the engaging portion main body is formed to be flat as the top end surface of the engaging element as claim 1 has already established the top end surface is flat. The appears to imply two distinct flat surfaces when it appears these terms either coincide or reference the same structure.
In the last paragraph of claim 2, it appears that the pawl portion instead is provided on the hanging portion as shown in Figs. 1 and 2 and not in reverse as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 2019/0008239) in view of Aresenault et al. (US 6,076,238).
Regarding claim 1, Fukuhara et al. discloses a molded surface fastener (1) which is made of synthetic resin (Paragraph 126, line 1) and including a base portion (2) and a plurality of engaging elements (10) standing on the base portion, wherein each of the engaging elements comprises a stem portion (11) standing on the base portion and an engaging portion (12) which is formed integrally with an upper end part of the stem portion and includes a part extending to an outside of an upper end part outer peripheral edge of the stem portion in a plan view of the engaging element (Fig. 3 shows wherein the diameter B of the engaging portion extends beyond the diameter D of the stem defining a part extending to an outside of an upper end part outer peripheral edge of the stem portion), wherein
a top end surface of the engaging element is formed to be flat (Fig. 4 as shown; Paragraph 134, lines 1-2), and the engaging portion has a hanging portion which hangs down obliquely downward toward the base portion (Fig. 4 as shown).
Fukuhara et al. fail to disclose the synthetic resin contains lubricant.
Aresenault et al. teach wherein a molded fastener (20) contains a lubricant (Column 11, line 18) but fails to wherein the resin contains lubricant at 0.15 wt% or more and 1.00 wt% or less. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed range for lubricant since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 2, Fukuhara et al. further discloses wherein
the engaging portion includes an engaging portion main body having a shape to extend outward from the entire upper end part outer peripheral edge of the stem portion (Figs. 2-6 as shown) and at least one pawl portion (14) protruded from an outer peripheral edge part of the engaging portion main body,
a top end surface of the engaging portion main body is formed to be flat as the top end surface of the engaging element (as best understood Fig. 4 shows the same flat top as claimed and shown in Fig. 2 of the Application), and
the hanging portion is provided on at least a part of the pawl portion (as best understood Fig. 4 shows this arrangement).

Regarding claims 4 and 8, the combination of Fukuhara et al. and Aresenault et al. disclose the invention except for wherein the lubricant is fatty acid amide lubricant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fatty acid amide lubricant since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 5 and 10, Aresenault et al. further teaches wherein the main component of the synthetic resin is polypropylene (Paragraph 11, line 3).
From this teaching of Aresenault et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 6 and 12, Fukuhara et al. further disclose a protruding angle of more than 0° and less than 90°, but fails to further narrow the range such that an inclination angle at which the hanging portion hangs down with respect to a height direction of the stem portion is 20° or larger and 80° or smaller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed range for inclination angle since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677